IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-30057
                          Summary Calendar


WILLIE SAMUEL

                 Petitioner - Appellant

     v.

WARDEN AVOYELLES CORRECTIONAL CENTER

                 Respondent - Appellee

                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                          USDC No. 01-CV-467
                         --------------------
                          September 30, 2002

Before KING, Chief Judge, and DeMOSS and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Willie Samuel, Louisiana prisoner # 233921, was convicted of

distribution of crack cocaine and was sentenced as a habitual

offender.   Louisiana v. Samuel, No. 99-76, (La. Ct. App. June 2,

1999) (unpublished).   Samuel filed an application for writ of

habeas corpus pursuant to 28 U.S.C. § 2254 in federal district

court arguing, among other things, that he was entitled to

federal habeas relief because his motions to recuse the trial


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-30057
                                 -2-

judge had been denied.    The basis for this argument is that the

trial judge had been an Assistant District Attorney in Rapides

Parish in 1988 when Samuel had been prosecuted for murder.

“[T]he floor established by the Due Process Clause clearly

requires a fair trial in a fair tribunal before a judge with no

actual bias against the defendant or interest in the outcome of

his particular case.”    Bracy v. Gramley, 520 U.S. 899, 904-05

(1997).   The state court of appeals rejected the bias argument on

direct appeal because the case had been tried before a jury and

there was no indication in the record of bias by the trial judge.

The district court denied relief because Samuel did not show that

the state court’s rejection of his bias claim was in violation of

the clearly established federal law of due process or that the

factual finding of no actual bias was unreasonable.     See

28 U.S.C.   § 2254(d).   Finding no error, we AFFIRM.   Williams v.

Taylor, 529 U.S. 362, 409 (2000).

     AFFIRMED.